20-05027-rbk Doc#119 Filed 10/27/20 Entered 10/27/20 10:59:22 Main Document Pg 1 of
                                         3

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

    In re:                                 §             Chapter 11
    KRISJENN RANCH, LLC,                   §
           Debtor                          §          Case No. 20-50805
                                           §
    _________________________________________________________________________

    KRISJENN RANCH, LLC and                §
    KRISJENN RANCH, LLC-SERIES             §
    UVALDE RANCH, and KRISJENN             §
    RANCH, LLC-SERIES PIPELINE             §
    ROW as successors in interest to       §
    BLACKDUCK PROPERTIES, LLC,             §
         Plaintiffs                        §
                                           §
    v.                                     §
                                           §
    DMA PROPERTIES, INC., and              §
    LONGBRANCH ENERGY, LP,                 §        Adversary No. 20-05027
          Defendants                       §
    _________________________________________________________________________

    DMA PROPERTIES, INC,                         §
         Cross-Plaintiff/Third Party Plaintiff   §
                                                 §
    v.                                           §
                                                 §
    KRISJENN RANCH, LLC,                         §
    KRISJENN RANCH, LLC-SERIES                   §
    UVALDE RANCH, and KRISJENN                   §
    RANCH, LLC-SERIES PIPELINE ROW,              §        Adversary No. 20-05027
    BLACK DUCK PROPERTIES, LLC,                  §
    LARRY WRIGHT, and JOHN TERRILL,              §
         Cross-Defendants/Third-Party            §
         Defendants                              §

                            NOTICE OF EXPEDITED HEARING

       PLEASE TAKE NOTICE that an expedited hearing has been set on November 2, 2020, at 2:00
p.m. on the following expedited motion:

[DOC. NO. 108] MOTION TO COMPEL DISCOVERY RESPONSES FROM DMA
PROPERTIES, INC. AND FRANK DANIEL MOORE


                                                                                            1
20-05027-rbk Doc#119 Filed 10/27/20 Entered 10/27/20 10:59:22 Main Document Pg 2 of
                                         3

      PLEASE TAKE FURTHER NOTICE that this expedited hearing will be heard via
TELEPHONE -- NO “IN PERSON” APPEARANCE IS REQUIRED UNTIL AN
EVIDENTIARY HEARING IS REQUESTED. Parties DO NOT need to email for authority to
appear by telephone for this matter. The conference call in number is 888-278-0296, access code:
9198559.

Dated: October 27, 2020


                                          Respectfully submitted,

                                          MULLER SMEBERG, PLLC

                                          By:     /s/ John Muller
                                                 C. John Muller IV
                                                 State Bar No. 24070306
                                                 john@muller-smeberg.com
                                                 Ronald J. Smeberg
                                                 State Bar No. 24033967
                                                 ron@smeberg.com
                                                 Ezekiel J. Perez
                                                 State Bar No. 24096782
                                                 zeke@muller-smeberg.com
                                                 111 W. Sunset Rd.
                                                 San Antonio, TX 78209
                                                 Telephone: 210-664-5000
                                                 Facsimile: 210-598-7357

                                          ATTORNEY FOR DEBTORS




                                                                                               2
20-05027-rbk Doc#119 Filed 10/27/20 Entered 10/27/20 10:59:22 Main Document Pg 3 of
                                         3

                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on
all counsel of record by way of e-service through the CM/ECF system by notice of electronic
filing or via email on the 27th day of October 2020:

  Michael Black                                        745 East Mulberry Avenue | Suite 700
  BURNS & BLACK PLLC                                   San Antonio, TX 78212
  750 Rittiman Road                                    210-736-6600
  San Antonio, Texas 78209                             nwilson@langleybanack.com
  210-829-2022                                         Attorneys for DMA Properties, Inc.
  210-829-2021 fax
  mblack@burnsandblack.com                             Jeffery Duke
  Attorneys for Longbranch Energy, LP                  DUKE BANISTER MILLER & MILLER
  and DMA Properties, Inc.                             22310 Grand Corner Drive, Suite 110
                                                       Katy, Texas 77494
  Christopher S. Johns                                 jduke@dbmmlaw.com
  Christen Mason Hebert                                Counsel for Longbranch Energy, LP
  JOHNS & COUNSEL PLLC
  14101 Highway 290 West, Suite                        William Germany
  400A                                                 BAYNE, SNELL, & KRAUSE
  Austin, Texas 78737                                  1250 NE Loop 410, Ste. 725
  512-399-3150                                         San Antonio, Texas 78209
  512-572-8005 fax                                     T- (210) 824-3278
  cjohns@johnsandcounsel.com                           F- (210) 824-3937
  chebert@johnsandcounsel.com                          wgermany@bskaw.net
                                                       Attorney for Larry Wright
  Timothy Cleveland
  CLEVELAND | TERRAZAS PLLC                            OFFICE OF THE UNITED STATES
  4611 Bee Cave Road, Suite 306B                       TRUSTEE
  Austin, Texas 78746                                  903 San Jacinto Blvd, Room 230
  512-689-8698                                         Austin, Texas 78701
  tcleveland@clevelandterrazas.com                     shane.p.tobin@usdoj.gov
  Attorneys for DMA Properties, Inc.                   United States Trustee

  Natalie Wilson
  LANGLEY & BANACK, INC.

                                                /s/ John Muller       ______
                                               C. John Muller IV




                                                                                                3
